Centra, J.P. (dissenting).
I respectfully dissent and would reverse the order granting the application to serve a late notice of claim. In deciding an application for leave to serve a late notice of claim, Supreme Court is to consider the factors set forth in General Municipal Law § 50-e (5), but those factors are “nonexhaustive” and the decision whether to grant the application “compels consideration of all relevant facts and circumstances” (Williams v Nassau County Med. Ctr., 6 NY3d 531, 539 [2006]). The “key factors for the court to consider . . . are whether the claimant has demonstrated a reasonable excuse for the delay, whether [respondent] acquired actual knowledge of the essential facts constituting the claim within 90 days of its accrual or within a reasonable time thereafter, and whether the delay would substantially prejudice [respondent] in maintaining a defense on the merits” (Le Mieux v Alden High School, 1 AD3d 995, 996 [2003]).
Here, the only factor weighing in favor of granting the application is that claimant demonstrated a reasonable excuse for her delay in serving a notice of claim. Although claimant reported the abuse to her parents and the police, her parents decided not to commence a civil action on her behalf. On her 18th birthday, claimant retained the attorney who brought this application. While the delay of service was not solely caused by the infancy “since there was no indication that [claimant] lacked the capacity to complain and make the abuse known” (Matter of Doe v Goshen Cent. School Dist., 13 AD3d 526, 526-527 [2004]), I agree with the majority that her excuse for the delay is reasonable (see generally Williams, 6 NY3d at 538). In my view, *1291however, the remaining factors weigh heavily against granting the application. Claimant failed to establish that respondent had timely actual notice of the claim, a factor on which courts place great emphasis (see Williams, 6 NY3d at 535; Santana v Western Regional Off-Track Betting Corp., 2 AD3d 1304, 1304-1305 [2003], lv denied 2 NY3d 704 [2004]; Matter of Riordan v East Rochester Schools, 291 AD2d 922, 923 [2002], lv denied 98 NY2d 603 [2002]). Although respondent was aware that its teacher-employee abused several students, there is no evidence to suggest that it ever knew that claimant was one of the victims until almost a decade after the alleged abuse occurred (see Doe, 13 AD3d at 527; cf. Matter of Trotman v Rochester City School Dist., 67 AD3d 1484 [2009]; Joyce P. v City of Buffalo, 49 AD3d 1268 [2008]). I further agree with respondent that claimant’s almost decade-long delay in seeking leave to serve a late notice of claim substantially prejudices its ability to investigate the alleged abuse and prepare a defense with respect to claimant (see Matter of Friend v Town of W. Seneca, 71 AD3d 1406 [2010]). Present — Centra, J.P, Fahey, Sconiers, Green and Martoche, JJ.